Citation Nr: 1522938	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to service connection for a gastrointestinal disorder (previously claimed as acid reflux).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from August 12, 1980 to January 14, 1990 and with dishonorable service for VA purposes from January 15, 1990 to November 19, 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders as discussed below.

The Virtual Benefits Management System (VBMS) electronic claims file contains a copy of the March 2015 written brief by the Veteran's representative and VA Form 21-0845 (Authorization to Disclose Personal Information to a Third Party).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2014 VA Form 21-526b (Supplemental Claim for Compensation) and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hearing loss in the right ear and gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not sustain any injury, disease, or event during honorable service from August 12, 1980 to January 14, 1990 manifesting in an acquired psychiatric disorder, to include paranoid schizophrenia, nor was this disorder incurred therein.

2.  The Veteran was treated for a right knee contusion and left patellar femoral syndrome during honorable service from August 12, 1980 to January 14, 1990; however, his current bilateral knee disorder, diagnosed as degenerative arthritis, did not manifest as a result of service nor was it incurred therein.

3.  Paranoid schizophrenia, contemplated among psychoses, and arthritis are listed among chronic diseases under 38 C.F.R. § 3.309(a).

4.  Paranoid schizophrenia and arthritis of the knees did not manifest to a compensable degree within one year of separation from honorable service from August 12, 1980 to January 14, 1990, nor were symptoms chronic therein or have been continuous since then.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 1137, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.384 (2014).

2.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a letter to the Veteran in May 2011 in connection with his claims for service connection on appeal, prior to the initial decision on the claims in July 2011.  This letter informed the Veteran of the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service personnel records, service treatment records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the issue of entitlement to service connection claim for a bilateral knee disorder because, as shown below, the examiner provided the requisite objective test results to adequately identify the nature and etiology of the Veteran's current bilateral knee disorder.  The examiner also reviewed the Veteran's claims file, considered his medical history, and provided sufficient rationale for the opinion provided.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his service connection claim for paranoid schizophrenia.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon, 20 Vet. App. at 79, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the service connection claim for paranoid schizophrenia, as such would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have an in-service event, injury, or disease or a diagnosis of a psychosis manifested in accordance with presumptive service connection regulations for chronic diseases during his period of honorable service from August 12, 1980 to January 14, 1990.  Therefore, because there is no evidence of an in-service event, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status.  A veteran is defined as a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In this case, the record shows that the claimant served on active duty from August 12, 1980 to January 14, 1990 and was discharged under honorable conditions.  The record also shows that his military service from January 15, 1990 to November 19, 1999 was under dishonorable conditions.  Therefore, the appellant has attained "Veteran" status for his period of honorable service from August 12, 1980 to January 14, 1990 and is entitled to seek VA disability compensation benefits only during this specified period of service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as psychoses, which include paranoid schizophrenia, and arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

An Acquired Psychiatric Disorder 

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of the claimed disorder on appeal.  Specifically, paranoid schizophrenia is noted in post-service treatment records during the appeal period.  Nevertheless, the element of an in-service occurrence has not been met in this case.

The evidence of record does not establish that the Veteran sustained any injury, disease or event pertinent to an acquired psychiatric disorder/psychosis, during his period of honorable service from August 12, 1980 to January 14, 1990.  Thus, the second criteria to establish service connection on a direct basis has not been met.  Review of the Veteran's service treatment records during this period of service reveal no complaints, treatment, or diagnoses of an acquired psychiatric disorder, to include paranoid schizophrenia.  In particular, on a July 1980 Report of Medical History, the Veteran reported "no" for having or ever having had one of the listed items and specifically noted "no medications, no allergies, [and he is] in good health."  The July 1980 entrance and October 1985 periodic service examination reports document normal psychiatric evaluations.  Although a February 1989 service treatment record assessed the Veteran with anxiety, it was within the context of possible phobia of possible urinary tract infection (UTI) or sexually transmitted disease (STD).  Notably, there was no further indication of anxiety or any other psychiatric disorder. 

The Board also finds that the Veteran's current diagnosis of paranoid schizophrenia was not incurred during honorable active service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of this disorder is not shown in the Veteran's honorable service treatment records discussed above and review of his post-service private treatment records document onset multiple years after separation from this period of service.  Specifically, the Veteran's first notation and diagnosis of paranoid schizophrenia was documented in September 1998, which was during his period of dishonorable service.  

As a result, the Board finds that the Veteran's current paranoid schizophrenia was not incurred during honorable active service from August 12, 1980 to January 14, 1990, manifested to a compensable degree within one year of separation from such service, nor were symptoms continuous since separation from such service.  Thus, service connection for this disorder on a direct basis and under the presumption for chronic diseases have not been met.  See to 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).  

The Board acknowledges that the Veteran is competent to report symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his current psychosis disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disorder

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of the claimed disorder on appeal.  Specifically, moderate degenerative arthritis of the right knee and mild degenerative arthritis of the left knee are rendered in the January 2013 VA DBQ examination report for knee and lower leg conditions.  

The evidence of record establishes that the Veteran sustained an injury and event pertinent to the knees during his period of honorable active service from August 12, 1980 to January 14, 1990.  Thus, the second criteria to establish service connection on a direct basis has been met.  Review of the Veteran's service treatment records show he was treated for a right knee contusion and in March 1982 and diagnosed with patellar femoral syndrome of the left knee in November 1986.  Nevertheless, an October 1985 in-service examination report documents that clinical evaluations of the lower extremities and musculoskeletal system were normal.

The evidence of record further establishes that the Veteran's current bilateral knee disorder is not related to the documented in-service complaints and treatment for the knees.  Thus, the third criteria to establish service connection on a direct basis has not been met.  The January 2013 VA examiner opined it is less likely than not that the Veteran's current bilateral knee disorder incurred in or caused by the claimed in-service injury, event, or illness.  This opinion was rendered following the clinical evaluation and review of the claims file, specifically noting the documented in-service right knee contusion and left knee patellar femoral pain (PFP) syndrome.  The examiner explained that the Veteran's file did not show any ongoing knee problems, any reference to a motorcycle accident mentioned by the Veteran at the examination, and a May 2010 notation of knee trouble.  The examiner also asserted that the Veteran is 53 years old "it is well versed in the medical community this is related to normal aging process."  As discussed above, this VA examination and medical opinion are adequate as the examiner adequately identified the nature and etiology of the Veteran's current bilateral knee disorder, reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  See McLendon, 20 Vet. App. at 79.  Notably, there is no contrary opinion. 

The Board also finds that the Veteran's current diagnosis of degenerative arthritis of the knees was not incurred during honorable service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of this disorder is not shown in the Veteran's honorable service treatment records discussed above and review of his post-service treatment records document onset multiple years after separation from this period of service.  In fact, the January 2013 VA examiner reported that onset of the current disorder was in 2012.  Although the Veteran reported on the July 2010 VA Form 21-526 (Application for Compensation and/or Pension Benefits) that the onset of this disorder was in 1980, the evidence of record does not support such findings.

The Board acknowledges that the Veteran is competent to report symptoms and observations, such as knee trouble and pain, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his current bilateral knee disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

As a result, the Board finds that the Veteran's current bilateral knee disorder was not incurred during honorable service from August 12, 1980 to January 14, 1990, manifested to a compensable degree within one year of separation from such service, nor were symptoms continuous since separation from such service.  Thus, service connection for this disorder on a direct basis and under the presumption for chronic diseases have not been met.  See to 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The issue of entitlement to service connection for hearing loss in the right ear is remanded to obtain an additional post-service treatment records and an additional VA medical opinion.  The Veteran was provided a VA DBQ examination for hearing loss and tinnitus in January 2013 at which time the examiner conceded military noise exposure and noted sensorineural hearing loss in the right ear, but audiometry results did not show current findings of hearing loss in the right ear for VA purposes nor any degree of hearing loss in the right ear.  See 38 C.F.R. § 3.385 (2014); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Nevertheless, review of the record shows his pure tone thresholds in the right ear was 30 decibels and 35 decibels at the 1000 and 4000 Hertz ranges, respectively, as documented in a December 2009 audiometry report.  See Hensley, 5 Vet. App. at 157.  Moreover, the Veteran recently reported in a March 2014 statement that the January 2013 VA examiner did not address the temporary drainage tube placed in the Veteran's right ear just prior to the examination which helped to restore his hearing.  In light of the Veteran's reported military noise exposure, a December 2009 finding of some degree of hearing loss in the right ear within one year of filing his service connection claim for hearing loss in the right ear in July 2010, and the absence of the VA examiner's consideration of a temporary drainage tube in the Veteran's right ear, the Board finds that additional development is needed, to include obtaining additional treatment records dated since January 2011 and an additional VA medical opinion.

The issue of entitlement to service connection for gastrointestinal disorder is remanded to obtain a VA examination and medical opinion.  Review of the record shows that in September 1981 the Veteran underwent the removal of a paraesophageal cyst during his period of honorable active service.  Since separation from both honorable and dishonorable periods of service, the Veteran was diagnosed and treated for gastroesophageal reflux disease (GERD), as noted in treatment records dated in 2002, he complained of non-cardiac chest pain in November 2004, and treatment records from September 2010 to January 2011 document chest pain and heartburn among his list of chronic problems.  In light of the Veteran's removal of a paraesophageal cyst during his period of honorable service and complaints of chest pain and heartburn since filing his service connection claim for acid reflux in July 2010, the Board finds that a VA examination and medical opinion on a direct basis is needed.  McLendon, 20 Vet. App. at 79. 

Additionally, on remand, any outstanding records should be identified and obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should secure any outstanding, relevant treatment records, to include records from Fort Leavenworth in Kansas dated since January 2011.

2.  After completing the foregoing development, obtain a clarifying medical opinion from the VA physician who provided the January 2013 VA DBQ examination for hearing loss and tinnitus.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide a clarifying medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

If a physician concludes that an additional examination is required, one should be provided.  If the additional treatment records obtained and associated with record, dated since January 2011, show a current finding of hearing loss in the right ear for VA purposes, such information should be noted for the VA physician.

For any diagnosis identified of the right ear, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service from August 12, 1980 to January 14, 1990, including noise exposure therein.

In rendering the above opinion, the examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.


3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records during his period of honorable service from August 12, 1980 to January 14, 1990, post-service medical records, and statements, and to request a history from the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any gastrointestinal disorder that has been present since the Veteran filed his claim in July 2010 or within close proximity thereto.

For any diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service, to include the documented September 1981 removal of a paraesophageal cyst.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause in conjunction with an original compensation claim will result in the claim being adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the VA examination and medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


